Citation Nr: 1814184	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  12-34 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD); depression, not otherwise specified; and alcohol abuse.


REPRESENTATION

The Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to January 1974.  The Veteran was awarded the Combat Action Ribbon for his service.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2011 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran attended a videoconference hearing before the undersigned Veterans Law Judge in December 2016.  A copy of the hearing transcript has been associated with the claims file.

This matter was previously before the Board in June 2017 at which time it was remanded for further evidentiary development, to include the procurement of updated VA treatment records, Social Security disability records, and a new VA psychiatric examination.  Review of the electronic claims file shows that the requested development has been completed.  Stegall v. West, 11 Vet. App. 268 (1998).

In November 2017, the Veteran filed a VA Form 9/substantive appeal, perfecting his appeal regarding the issue of whether new and material evidence had been received sufficient to reopen a claim of entitlement to service connection for diabetes mellitus, type II.  Review of VA's Veterans Appeals Control and Locator System (VACOLS) indicates that the RO is still in the process of developing and working on this matter, including scheduling the Veteran for a videoconference hearing.  This issue has not been certified by the RO to the Board for appellate disposition; thus, the Board declines to take any further action on the issue of reopening a claim of entitlement to service connection for diabetes mellitus, type II, at this time.  This delay, while regrettable, is necessary to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103 (2017); Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (due process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir.2009)).
FINDING OF FACT

The Veteran's psychiatric disability has most closely approximated occupational and social impairment with reduced reliability and productivity throughout the appeals period.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for PTSD; depression, not otherwise specified; and alcohol abuse have not been met.  38 U.S.C. § 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.130, Diagnostic Code 9434-9411.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C. § 7104(d)(1) (2012); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-1381 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, neither the Veteran nor his representative has alleged any deficiency with the conduct of his Board hearing as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens, 814 F.3d at 1361, that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1381.  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The regulations pertinent to this decision were previously provided to the Veteran in the November 2012 Statement of the Case, as well as the August 2016 and November 2017 Supplemental Statements of the Case.  Since the Veteran has had adequate notice of the pertinent laws governing this appeal, they will not be repeated here.

In a February 2011 rating decision, the RO increased the Veteran's rating for his service-connected psychiatric disability to 50 percent, effective March 29, 2010.  The Veteran now contends that his psychiatric symptoms have worsened in severity causing greater occupational and social impairment warranting a higher disability rating.  Specifically, he alleges that his psychiatric disability has caused chronic sleep disturbances and nightmares, short term memory loss, depression, and difficulty maintaining relationships.  See December 2012 VA Form 9.

The Veteran has undergone three VA psychiatric examinations throughout the period on appeal.  At the first VA examination conducted in June 2011, the Veteran reported a good personal relationship with his five children and was found to be irritable, a symptom the VA examiner found to pre-date his military service.  On mental status examination, the Veteran exhibited normal thought processes and communication; no hallucinations or delusions; general irritability; no suicidal/homicidal ideations; and an ability to maintain minimal personal hygiene and other activities of daily living.  He was oriented to person, place, and time and showed no memory impairment.  He had no obsessive or ritualistic behavior, and his speech rate and flow were within normal limits and logical.  It was noted that the Veteran had impaired impulse control and sleep disturbances.  Overall, the Veteran's psychiatric symptoms were characterized as moderate in severity and resulting in occupational and social impairment with reduced reliability and productivity, consistent with a 50 percent evaluation under the rating criteria.  38 C.F.R. § 4.130.

The Veteran was afforded a second VA examination in January 2014 where he continued to report general irritability, anxiety, and sleep impairment.  Upon mental examination, the examiner noted that the Veteran was groomed adequately and dressed appropriately for age, weather, and situation; he presented as irritable, but became slightly more friendly as the examination progressed; his affect was congruent and restricted in range; he had no suicidal/homicidal ideations or plans; and he exhibited mild cognitive deficits upon objective testing, primarily focused on memory loss.   

The Veteran was afforded a third VA examination in August 2017, where the Veteran continued to express irritability, insomnia, and memory/concentration lapses.  The VA examiner recorded the following behavioral observations:

Veteran arrived on time to his appointment.  He is a Caucasian male of average build who appears his stated age.  Grooming and hygiene were good and his dress was casual and appropriate.  Eye contact was appropriate.  He was pleasant and cooperative during the evaluation, and he appears to be forthcoming in his presentation, without attempts to magnify symptoms or downplay problems.  Mood appears mildly agitated and dysthymic with appropriate affect.  No psychomotor abnormalities were noted.  Content of speech was appropriate.  Process of thought is logical and goal-directed.  Content of thought is reality based and no current hallucinations are reported.  Level of insight and judgment appears to be fair.  He was a reliable historian.  The Veteran denies any active suicidal/homicidal ideation, intent, or planning.  PHQ 9 depression screen falls in the moderate range.  He has no history of suicide attempts.  He completed the PCL-5 assessing PTSD symptom severity within the past month.  He obtained a 46 out of 80.  Any score above 33 is suggestive of probable PTSD.  Veteran scored a 28/30 on the MoCA suggesting normal cognitive functioning.

The VA examiner found that the Veteran's psychiatric symptoms resulted in occupational and social impairment with reduced reliability and productivity, consistent with a 50 percent evaluation under the rating criteria.  38 C.F.R. § 4.130 (2017). 

Having reviewed the three VA examination reports, the Veteran has never exhibited psychiatric symptoms during examination warranting a disability evaluation greater than his currently assessed 50 percent rating.  The Veteran was never suicidal; he did not exhibit ritualistic/obsessive tendencies; his speech was never impaired or illogical; while he exhibited continuous depression, it did not impact his ability to engage in activities of daily living; he was not spatially disoriented;  he maintained adequate grooming and hygiene; and he reported consistent interpersonal relationships with his five children.  The only psychiatric symptom found within the 70 percent criteria that the Veteran endorsed was impaired impulse control resulting in general irritability.  However, even given his irritable disposition, the Veteran was never violent.  The objective evidence contained within the VA examination reports establish that the Veteran satisfied the criteria for a 50 percent evaluation, but no higher. 

Turning to the VA treatment notes of record, it appears that the Veteran has maintained consistent psychiatric treatment throughout the appeals period.  Generally, on mental status examinations, the most severe finding was that the Veteran continued to exhibit general confrontational irritability.  However, he continued to attend regular treatment meetings, maintain personal relationships with his children and social relationships with a few acquaintances.  He was able to appropriately deal with the grief associated with the deaths of his son and former girlfriend.  Mental status examinations covering the entirety of the appeals period consistently showed the Veteran had adequate grooming/hygiene, normal speech, variable moods and affect; logical thought processes with grossly intact insight and judgment. There were no signs of suicidal/homicidal ideations with plans or intent and the Veteran did not express psychotic symptoms such as hallucinations or delusions.  Cognitively, the Veteran was grossly intact, alert, and well-oriented, with no evidence of cognitive deficit or thought disorder.  See VA treatment records, 5/7/10, 10/22/10, 5/27/11, 6/24/11, 10/6/11, 1/11/12, 3/2/12, 5/21/12, 8/22/12, 11/26/12, 3/4/13, 6/5/13, 9/9/13, 12/9/13, 3/10/14, 6/16/14, 9/29/14, 1/5/15, 5/4/15, 8/31/15, 12/7/15, 3/7/16, 6/30/16, 12/6/16, 8/4/17.   These treatment notes regularly charted the Veteran characterizing himself as "grouchy" and expressing concerns with sleep impairment, nightmares, poor concentration, distractibility, and short-term memory lapses.  Id.  These subjective and objective reports are consistent with the criteria considered in a 50 percent rating under 38 C.F.R. § 4.130 (2017).

Review of the Veteran's Social Security disability records shows that he was awarded benefits based on peripheral neuropathy and essential hypertension.  The medical records underlying this administrative decision consisted of duplicative VA treatment records, which failed to include any additional evidence regarding the Veteran's psychiatric symptomatology aside from what was already established in the record.  Thus, the Board does not find the Veteran's Social Security disability records to be particularly illuminating in this determination. 

In December 2016, the Veteran presented sworn testimony before the undersigned at a videoconference hearing.  He reported occasional, fleeting suicidal ideations, without plans. When questioned whether he engaged in obsessive rituals, he was unable to provide examples, but instead stated that he gets irritable when his routine is disrupted.  He denied ever experiencing panic attacks or engaging in grossly inappropriate behavior, and indicated that he adapted quickly to stressful situations.  Consistent with his treatment records and VA examination findings, the Veteran testified that he had short term memory loss, but that his long-term memory remained intact.   He also continued to report difficulty sleeping, stating he typically slept for three hours per night and did not take naps during the day.  His testimony seemed to match the objective medical information of record insofar as his speech was logical, coherent, and flowed normally.  He was friendly with the undersigned, expressed understanding with the nature of the proceedings, and was able to articulate his thoughts clearly without hesitance.  

The Board finds the Veteran's testimony to be competent-as he described his personal experience dealing with his psychiatric disabilities-and credible, as it appeared genuine and matched the clinical evidence of record.  The degree of social and occupational impairment reflected by the Veteran's testimony most closely matches the rating criteria for his currently assessed 50 percent evaluation.  The Veteran's testimony is highly probative in this determination, and serves as compelling evidence against granting a disability rating in excess of his current 50 percent evaluation. 

With respect to the Veteran's testimony regarding occasional suicidal ideations, the Board is cognizant of the Court's recent decision in Bankhead v. Shulkin, 29 Vet. App. 10 (2017), wherein the Court held that "the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas" correlating with a 70 percent evaluation under the rating criteria.  Id. at 19 (emphasis added).  The key word in the quote above, taken verbatim from the Bankhead decision, is "may" which is merely suggestive.  Thus, the Court declined to hold that the presence of suicidal ideations automatically entitles a veteran to a 70 percent evaluation under the rating criteria in every situation.

The January 2014 and August 2017 VA examiners noted the Veteran's prior psychiatric hospitalization due to suicidal ideation (outside of the period on appeal), but after review of the electronic claims file and mental status examination, decided the totality of the Veteran's psychiatric symptoms did not amount to occupational and social impairment with deficiencies in most areas, consistent with a 70 percent rating.  Indeed, during the course of the Veteran's VA treatment he has routinely denied suicidal ideation.  As the only evidence of record from a qualified mental health professional assessing the Veteran's symptomatology in light of the specific criteria set forth in the rating schedule, the Board finds the VA examiners' opinions to be highly probative.  Thus, the Veteran is not entitled to a 70 percent evaluation based on his testimony subjectively describing occasional suicidal ideation.  

At no time during the appeals period has the Veteran exhibited suicidal ideations (aside from the testimony addressed supra); illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; neglect in personal appearance or hygiene; difficulty adapting to stressful circumstances; or an inability to maintain effective relationships-all of which are contemplated by a 70 percent schedular rating.  On the contrary, the Veteran's mental health treatment notes have consistently shown no suicidal ideations; logical, relevant, goal-oriented thought processes and speech patterns; only moderate depression/anxiety; and adequate grooming and hygiene.  The Veteran has maintained successful familial relationships with all of children and grandchildren.  Although he is no longer employed, this is because the bowling alley he previously worked at closed and he makes enough money from Social Security disability due to neuropathy to live independently.  Based on the above, the evidence simply does not support a finding that the Veteran's psychiatric symptoms result in occupational and social impairment with deficiencies in most areas, and are of the severity and frequency associated with a 70 percent rating. 

The Board has also considered whether an assignment of a 100 percent schedular rating is appropriate.  However, the Veteran has never exhibited gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  His symptoms do not produce total occupational and social impairment rising to the level of a 100 percent rating.  

For the reasons stated above, the Board finds that the evidence is not in equipoise and, instead, the weight of the evidence (both lay and medical) establishes that the Veteran's psychiatric disability has most closely approximated the 50 percent criteria for the entire appeal period.  As the preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD; depression, not otherwise specified; and alcohol abuse is denied for the entire appeals period. 



____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


